

115 HR 1760 IH: To amend the Food and Nutrition Act of 2008 to eliminate the authority of the Secretary of Agriculture to grant a waiver from the work requirements for participation in the supplemental nutrition assistance program on account of an area’s high unemployment rate or limited employment availability for individuals who reside in the area.
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1760IN THE HOUSE OF REPRESENTATIVESMarch 28, 2017Mr. Grothman introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to eliminate the authority of the Secretary of
			 Agriculture to grant a waiver from the work requirements for participation
			 in the supplemental nutrition assistance program on account of an area’s
			 high unemployment rate or limited employment availability for individuals
			 who reside in the area.
	
		1.Elimination of authority to waive supplemental nutrition assistance program work requirements based
			 on unemployment rate or job availability
 (a)Elimination of waiver authoritySection 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) is amended by striking paragraph (4).
 (b)Conforming regulatory changeNot later than 30 days after the date of the enactment of this Act, the Secretary of Agriculture shall implement the amendment made by subsection (a) by revising section 273.24 of title 7, Code of Federal Regulations, to remove subsection (f).
			